THE THIRTEENTH COURT OF APPEALS

                                   13-14-00668-CV


                                     Enrique Villa
                                          v.
                                 Elizabeth Ortiz Villa


                                   On appeal from the
                     267th District Court of De Witt County, Texas
                            Trial Cause No. 10-08-21,636


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR WANT OF JURISDICTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

January 22, 2015.